DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Insert 48.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the Specification refers to application 14/383,760; since this application .  
Appropriate correction is required.
The attempt to incorporate subject matter into this application by reference to the applications entitled “Medical Balloon with Radiopaque Indentifer for precisely identifying the working surface” for inventors Sean Wall, Pat Byrne, Robert Righi, Angela Crall, Paul Wales and Allan Ronan and “Medical balloon with radiopaque end portion for precisely identifying a working surface location” for inventors Sean Wall, Scott Randall, Robert Righi and Angela Crall (cited on page 7) is ineffective because the reference documents are not clearly identified as required by 37 CFR 1.57(c)(2)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 5: Claim 5 recites “wherein the insert comprises a plurality of fingers”. However, it is unclear if this “plurality” is in addition to the “at least one finger” at least one finger comprises a plurality of fingers”.
Re claim 6: Claim 6 recites “the fingers” but claim 1 only requires “at least one finger”. Although claim 5 introduces a plurality of fingers, claim 6 does not depend on claim 5. Therefore, it is unclear if claim 6 is intended to require the “at least one finger” to comprise multiple fingers or depend from claim 5. For the sake of examination, the latter is the interpretation applied to the claim. It is suggested to amend claim 6 to recite dependence on claim 5 instead of on claim 1.
Re claim 10: Claim 10 recites “the fingers” but claim 8 only requires “at least one finger”. Although claim 9 introduces a plurality of fingers, claim 10 does not depend on claim 9. Therefore, it is unclear if claim 10 is intended to require the “at least one finger” to comprise multiple fingers or depend from claim 9. For the sake of examination, the latter is the interpretation applied to the claim. It is suggested to amend claim 10 to recite dependence on claim 9 instead of on claim 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –



Claims 1-3, 5-7, 13, 14 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spencer et al. (PG PUB 2008/0249464).
Re claim 1, Spencer discloses a balloon catheter 10 (Fig 16; all reference characters cited below are in regards to Fig 16 unless otherwise noted) adapted for use with a guidewire (it is noted that the phrase “adapted for use with a guidewire” is functional language and therefore a guidewire is not a part of the claimed invention), comprising: an elongated, tubular shaft 22 extending in a longitudinal direction (as seen in Fig 16), said shaft having a proximal end (to the left in Fig 16) and a distal end (to the right in Fig 16); an inflatable balloon 30 having an interior compartment extending along the distal end of the shaft (as seen in Fig 16), the balloon when inflated including first (to the left in Fig 16) and second (to the right in Fig 16) spaced ends and a cylindrical portion (between cones 32a and 32b in Fig 16) therebetween, the cylindrical portion including a working surface (the entire cylindrical portion defines the “working surface”); and an insert 56a comprising at least one finger 58 located within the interior compartment of the balloon (as seen in Fig 16), the insert having a proximal end 57 attached to the balloon (indirectly attached via fingers 58 since fingers 58 are disclosed as being adhesively attached to the balloon in Para 78), the insert including at least a radiopaque portion at a distal end of the insert (Para 80 set forth that the fingers 58 can be formed of Nitinol or another metal such as stainless steel, titanium, tantalum, platinum, tungsten or gold, all of which are known to be inherently radiopaque) for 
Re claim 2, Spencer discloses that the insert extends to the edge of the working surface (as seen in Fig 16).
Re claim 3, Spencer discloses that the insert comprises a material having a shape memory (Nitinol, Para 81).
Re claim 5, Spencer discloses that the insert comprises a plurality of fingers (as seen in Fig 16; also Para 75 sets forth that each insert 56 can have eight or more fingers 58).  
Re claim 6, Spencer discloses that the fingers are spaced apart to allow fluid to freely flow past the fingers into the interior compartment (as seen in Fig 16).
Re claim 7, Spencer discloses that the insert comprises a first insert 56a located in a first conical portion 32a of the balloon at the first end (as seen in Fig 16), and the catheter further includes a second insert 56b spaced from the shaft and located at the second end (as seen in Fig 16), the first insert aligning with the edge at a proximal end (where cone 32a meets the cylindrical portion of balloon 30) of the working surface and the second insert aligning with a distal end (where cone 32b meets with the cylindrical portion of balloon 30) of the working surface (as seen in Fig 16).
Re claim 13, Spencer discloses a balloon catheter 10 (Fig 16; all reference characters cited below are in regards to Fig 16 unless otherwise noted) adapted for use with a guidewire (it is noted that the phrase “adapted for use with a guidewire” is functional language and therefore a guidewire is not a part of the claimed invention), comprising: an elongated, tubular shaft 22 extending in a longitudinal direction (as seen 
Re claim 14, Spencer discloses that the insert comprises a material having a shape memory (Nitinol, Para 81).
Re claim 16, Spencer discloses that the fingers are spaced apart to allow fluid to freely flow past the fingers into the interior compartment (as seen in Fig 16). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spencer et al. (PG PUB 2008/0249464) in view of Yribarren et al. (PG PUB 2009/0018501).
Re claims 4 and 15, Spencer discloses all of the claimed features except a drug on the balloon. Yribarren, however, teaches a balloon catheter (as seen in Fig 4) having a shaft 10 (Fig 4), radiopaque markers (Para 58) and a balloon 50 (Fig 4) with a drug 60 (Fig 4) on a surface thereof (Para 61) for the purpose of therapeutically treating the vessel the balloon is placed in by providing a therapeutic effect such as one that is antiproliferative, anti-inflammatory or antibiotic (Para 63). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Spencer to include a drug on the surface of the balloon, as taught by Yribarren, for the purpose of therapeutically treating the vessel the balloon is placed in by providing a therapeutic effect such as one that is antiproliferative, anti-inflammatory or antibiotic (Para 63).
Claims 8, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eidenschink et al. (PG PUB 2003/0014007) in view of Spencer et al. (PG PUB 2008/0249464).
Re claim 8, Eidenschink discloses a balloon catheter (as seen in Fig 1,2; all reference characters cited below are in reference to Fig 1,2 unless otherwise indicated) adapted for use with a guidewire (it is noted that the phrase “adapted for use with a guidewire” is a functional recitation and therefore a guidewire is not a part of the claimed invention), comprising: an elongated, tubular shaft 104 extending in a longitudinal direction, said shaft having a proximal end (to the left in Fig 1) and a distal end (to the right in Fig 1); an inflatable balloon 112 supported along the distal end of the shaft (as seen in Fig 1), the balloon when inflated including first 114 and second 115 spaced ends and a working surface (the cylindrical portion of balloon 112 extending between the conical sections at the ends 114,115, as seen in Fig 2) therebetween; an insert (“umbrella-like frame” attached to the diaphragm 120, Para 55) located within an interior compartment of the balloon (as seen in Fig 1,2) and at least partially separate from the shaft (as seen in Fig 1,2 the free ends of the insert, which correspond to locations 124, are separate from the shaft), the insert including at least a radiopaque portion (Para 55 discloses that the frame is formed of Nitinol or stainless steel which are both known to be inherently radiopaque), the insert adapted for allowing inflation fluid to pass from the tubular shaft into the interior compartment of the balloon (since the insert does not block inflation lumen 136, as seen in Fig 2, this limitation is met); and a retractable sheath 128 in the interior compartment of the balloon for at least partially covering the insert (as seen in Fig 1, Para 44). Eidenschink does not disclose that the radiopaque portion of the insert is for identifying an edge of the working surface. Spencer, however, teaches a substantially similar catheter (as seen in Fig 16) comprising a shaft 22, a balloon 30 and an insert 56a having fingers 58 that are formed of Nitinol or stainless steel (Para 80, like 
Re claim 9, Eidenschink as modified by Spencer above disclose that the insert comprises a plurality of fingers adapted for moving from a retracted condition to an expanded condition when the balloon is inflated (Para 55).
Re claim 11, Eidenschink as modified by Spencer above discloses that the insert comprises a material having a shape memory (Para 55, Nitinol). 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eidenschink et al. (PG PUB 2003/0014007)/Spencer et al. (PG PUB 2008/0249464) in view of Yribarren et al. (PG PUB 2009/0018501).
Re claim 12, Eidenschink/Spencer discloses all of the claimed features except a drug on the balloon. Yribarren, however, teaches a balloon catheter (as seen in Fig 4) having a shaft 10 (Fig 4), radiopaque markers (Para 58) and a balloon 50 (Fig 4) with a drug 60 (Fig 4) on a surface thereof (Para 61) for the purpose of therapeutically treating the vessel the balloon is placed in by providing a therapeutic effect such as one that is antiproliferative, anti-inflammatory or antibiotic (Para 63). Therefore, it would have .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,500,378. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending claims is fully disclosed in the patented claims. Specifically, the subject matter of pending claim 1 is fully disclosed in patented claims 1 and 7, the subject matter of pending claim 2 is fully disclosed in patented claim 1, the subject matter of pending claim 3 is fully disclosed in patented claims 2 and 8, the subject matter of pending claim 4 is fully disclosed in patented claims 3 and 9, the subject matter of pending claim 7 is fully disclosed in patented claim 7, the subject matter of pending claims 8-10 is fully disclosed in patented claim 4, the subject matter of .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten in a manner to overcome the 112, 2nd paragraph and double patenting rejections set forth above. 
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of dependent claim 10 in combination with independent claim 8 could either not be found or was not suggested in the prior art of record. Eidenschink discloses that the insert (“umbrella-like frame”) supports an expandable diaphragm thereon that forms a seal with the interior of the balloon wall to prevent fluid from passing (Para 47,55). Therefore, it would not have been obvious to modify Eidenschink to include the fingers such that they are “spaced apart to allow fluid to freely flow past the fingers into the interior compartment”, as claimed, as doing so would render Eidenschink inoperable for its intended purpose. It is noted that although Spencer’s insert 56a has fingers 58 that are spaced apart to allow fluid to freely flow past the fingers into the interior compartment, Spencer does not discloses a retractable sheath as required in claim 8 and it would not have been obvious to one of ordinary skill in the art to modify Spencer to include the retractable sheath of Eidenschink since Eidenschink’s sheath 128 is for holding the insert in place to prevent it from expanding (Para 44) but expansion in Spencer is instead based on temperature (Para 81). .
The Examiner notes that if claim 10 were to be amended to overcome the 112, 2nd paragraph rejection in the manner suggested by the Examiner (that is, to amend claim 10 to depend on claim 9 instead of claim 8), such an amendment would result in claim 10 being rejected under statutory double patenting in view of claim 4 of the patent (instead of non-statutory double patenting as is currently set forth above – additionally, if claims 11 and 12 were to depend on the subject matter of amended claim 10, this would result in them being rejected under statutory double patenting in view of claims 5 and 6 of the patent instead of non-statutory double patenting as is currently set forth above). Therefore, although the subject matter of claim 10 could not be found or was not suggested in the prior art of record, the claim would not be allowable in view of the resulting statutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PG PUB 2011/0196296 to Rickert et al. discloses an insert comprising a plurality of fingers and radiopaque markers for indicating the ends of the working surface; US Pat 5,779,731 to Leavitt discloses an insert including a radiopaque marker for indicating the end of the working surface; US Pat 6,425,882 to Vigil and PG PUB 2012/0277718 to Campbell et al. each disclose a balloon having a structure on its conical portion that comprises a plurality of fingers. Additionally, it is noted that the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783